DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 02/25/2021, has been received, entered and made of record. Currently, claims 1-5 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP-2017-034392 is a general background reference covering image reading apparatus configured to detect document size.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishido US 2010/0067065 A1 in view of Ishido Katsuhiro US 2009/0237751 A1.     
Referring to claim 1, Ishido discloses an image reading apparatus (fig.1, document reading apparatus) comprising: 
     a platen glass (fig.1, document positioning glass plate 102) on which a document is placed (fig.1, document 101 is set on a document positioning glass plate 102); 
     an image reading unit (fig.1, item 114) which is provided with a light source (fig.1, lamp 105) and an image sensor (fig.1, CCD 112), the image reading unit emitting light toward the platen glass by the light source and optically reading an image of a reading area of the image sensor based on the light detected by the image sensor ([0034]-[0037]) (Note: the lamp 105 emits light towards document set on a document positioning glass plate 102, wherein the CCD 112 receives light from the document surface for the three color components at the same time and scans an image in R, G, and B color components); 
      a rotatable document cover (fig.2, document pressing plate 115) for covering the platen glass (fig. 2); 
      a cover state detection unit (fig.2, optical sensor 116) for detecting an open/close state of the document cover ([0033]) (Note: the optical sensor detects an open/close state of the document pressing plate 115); 
      a control unit (fig.8, controller 203) for controlling the light source to detect a sensor output level of the image sensor ([0040], [0049]-[0052]) (Note: the controller 203 detects an output level of the CCD 112 by controlling the lamp 105); and 
     a document size specification unit (fig.8, controller 203) for specifying a size of the document in a main scanning direction based on the sensor output level ([0051]-[0057]) (Note: the controller 203 specifies the size of the document in a main scanning direction 
     wherein the control unit causes the image reading unit to perform a reading operation for specifying the size of the document in the main scanning direction in a state in which the document cover is open, based on the open/close state ([0040], [0043], [0050]-[0056]) (Note: the controller 203 causes a reading operation for specifying the size of the document in the main scanning direction when the open angle of the document pressing plate 115 is 30 degrees or smaller).
     Ishido fails to disclose wherein the control unit causes the light source to emit a predetermined light amount in the reading operation, which is larger than a light amount when the document image is read from the document.
     However, in the field of endeavor of image reading apparatus art, Ishido Katsuhiro discloses wherein the control unit causes the light source to emit a predetermined light amount in the reading operation, which is larger than a light amount when the document image is read from the document ([0045]-[0046] and [0051]) (Note: the scanner controller 203 increases the amount of light emitted from the light source 105 and the value of the document presence threshold in accordance with the increase in the amount of disturbance light).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading apparatus of Ishido with a concept wherein the control unit causes the light source to emit a predetermined light amount in the reading operation, which is larger than a light amount when the document image is read from the document as taught by see Ishido Katsuhiro, [0013]).

Allowable Subject Matter
8.    Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.    The following is a statement of reasons for the indication of allowable subject matter:  
10.     Referring to claim 2, the prior art searched and of record neither anticipates nor suggests in the claimed combination “the control unit (b) causes a sensitivity of the image sensor to be lower than when reading the document image.”
11.     Claim 3 is objected based on its dependency on claim 2.
12.      Referring to claim 4, the prior art searched and of record neither anticipates nor suggests in the claimed combination “wherein the light source is a three-color light source having three light sources corresponding to three primary colors, and the control unit (a) causes the three light sources to emit light sequentially one by one when reading the document image, and (b) causes two or three of the three light sources to emit light simultaneously when specifying the size of the document in the main scanning direction.”
13.      Referring to claim 5, the prior art searched and of record neither anticipates nor suggests in the claimed combination “wherein when specifying the size of the document in the main scanning direction, the control unit causes the light source to emit the predetermined light amount intermittently at a predetermined line ratio.”

Conclusion
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675